Exhibit 10.2

REAFFIRMATION AGREEMENT

October 31, 2013

Reference is made to that certain Indemnification Letter (the “Indemnification
Letter”), dated September 5, 2003, with Fox Paine & Company, LLC, a Delaware
limited liability company (“Company”), United America Indemnity, Ltd., formerly
Vigilant International, Ltd., an exempted company formed with limited liability
under the laws of the Cayman Island (“UAIL”) and Wind River Holdings, L.P.,
formerly The AMC Group, L.P., a Pennsylvania limited partnership (“Wind River”),
that was assigned to Global Indemnity (Cayman) Limited, an exempted company
formed with limited liability under the laws of the Cayman Islands (“Obligor”).

Reference is made to that certain Management Agreement, dated September 5, 2003,
by and among UAIL, the Company and Wind River, whereby the UAIL contracted for
certain services from each of the Company and Wind River (the “Original
Agreement”), (ii) Amendment No. 1 to the Management Agreement, dated May 25,
2006, whereby UAIL and Wind River terminated Wind River’s services as of May 25,
2006, WindRiver ceased being a party to the Management Agreement and UAIL and
the Company modified the terms of the Annual Service Fee (as defineid therein)
payable to the Company for certain services provided by the Company to UAIL (the
“First Amendment”), (iii) Assignment and Assumption and amendment of the
Management Agreement, dated March 16, 2011, whereby UAIL transferred and
assigned the Management Agreement, as amended by the First Amendment, and the
Indemnification Letter and all of its rights and obligations thereunder to
Obligor, and Obligor accepted and consented to such assignment and agreed to
perform the obligations of Obligor under the Management Agreement, as amended by
the First Amendment, and the Indemnification Letter, the Company consented to
such assignment and transfer and Obligor and the Company modified the terms of
certain services provided by the Company to Obligor and its affiliates and the
fees payable therefor and the basis upon which advisory services would provided
be provided by the Company in the event of a change of control of Global
Indemnity plc (“Global Indemnity”) and the fees payable therefor (the “Second
Amendment”), (iv) Amendment No. 3 to Management Agreement, dated April 10, 2011,
whereby Obligor and the Company changed “the Company” (as defined therein) to
“Global Indemnity plc” in a specified sentence (the “Third Amendment”, and
together with the Original Agreement, the First Amendment and the Second
Amendment, the “Management Agreement”).

Reference is made to that certain Guaranty (the “Guaranty”), executed by the
undersigned (“Guarantor”) in favor of the Company to guaranty Obligor’s
obligations under the Indemnification Letter and the Management Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

Although not required by the Guaranty, this reaffirmation agreement (this
“Agreement”) is delivered in connection with the amended and restatement of the
Management Agreement (the “Amended and Restated Management Agreement”) attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

The Amended and Restated Management Agreementfurther amends and restates the
Management Agreement in its entirety. The undersigned Guarantor hereby consents
to the terms of the Management Agreement as amended and restated by the First
Amendment, Second Amendment, Third Amendment and the Amended and Restated
Management Agreement and agrees that the terms of the Guaranty continue to apply
to the Amended and Restated Management Agreement, all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed and remain in full force and effect.

The undersigned Guarantor hereby confirms that no amendments to the Guaranty are
intended hereby.

(The remainder of the page has been intentionally left blank)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

UNITED AMERICA INDEMNITY, LTD., an

exempt company formed with limited liability under

the laws of the Cayman Islands

By:

  /s/ Cynthia Y. Valko  

Name: Cynthia Y. Valko

 

Title: Director

Signature Page to Reaffirmation Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Management Agreement



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT

October 31, 2013

Reference is made to that certain Indemnification Letter (the “Indemnification
Letter”), dated September 5, 2003, with Fox Paine & Company, LLC, a Delaware
limited liability company (“Company”), United America Indemnity, Ltd., formerly
Vigilant International, Ltd., an exempted company formed with limited liability
under the laws of the Cayman Island (“UAIL”) and Wind River Holdings, L.P.,
formerly The AMC Group, L.P., a Pennsylvania limited partnership (“Wind River”),
that was assigned to Global Indemnity (Cayman) Limited, an exempted company
formed with limited liability under the laws of the Cayman Islands (“Obligor”).

Reference is made to that certain Management Agreement, dated September 5, 2003,
by and among UAIL, the Company and Wind River, whereby the UAIL contracted for
certain services from each of the Company and Wind River (the “Original
Agreement”), (ii) Amendment No. 1 to the Management Agreement, dated May 25,
2006, whereby UAIL and Wind River terminated Wind River’s services as of May 25,
2006, WindRiver ceased being a party to the Management Agreement and UAIL and
the Company modified the terms of the Annual Service Fee (as defineid therein)
payable to the Company for certain services provided by the Company to UAIL (the
“First Amendment”), (iii) Assignment and Assumption and amendment of the
Management Agreement, dated March 16, 2011, whereby UAIL transferred and
assigned the Management Agreement, as amended by the First Amendment, and the
Indemnification Letter and all of its rights and obligations thereunder to
Obligor, and Obligor accepted and consented to such assignment and agreed to
perform the obligations of Obligor under the Management Agreement, as amended by
the First Amendment, and the Indemnification Letter, the Company consented to
such assignment and transfer and Obligor and the Company modified the terms of
certain services provided by the Company to Obligor and its affiliates and the
fees payable therefor and the basis upon which advisory services would provided
be provided by the Company in the event of a change of control of Global
Indemnity plc (“Global Indemnity”) and the fees payable therefor (the “Second
Amendment”), (iv) Amendment No. 3 to Management Agreement, dated April 10, 2011,
whereby Obligor and the Company changed “the Company” (as defined therein) to
“Global Indemnity plc” in a specified sentence (the “Third Amendment”, and
together with the Original Agreement, the First Amendment and the Second
Amendment, the “Management Agreement”).

Reference is made to that certain Guaranty (the “Guaranty”), executed by the
undersigned (“Guarantor”) in favor of the Company to guaranty Obligor’s
obligations under the Indemnification Letter and the Management Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

Although not required by the Guaranty, this reaffirmation agreement (this
“Agreement”) is delivered in connection with the amended and restatement of the
Management Agreement (the “Amended and Restated Management Agreement”) attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

The Amended and Restated Management Agreementfurther amends and restates the
Management Agreement in its entirety. The undersigned Guarantor hereby consents
to the terms of the Management Agreement as amended and restated by the First
Amendment, Second Amendment, Third Amendment and the Amended and Restated
Management Agreement and agrees that the terms of the Guaranty continue to apply
to the Amended and Restated Management Agreement, all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed and remain in full force and effect.

The undersigned Guarantor hereby confirms that no amendments to the Guaranty are
intended hereby.

(The remainder of the page has been intentionally left blank)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

WIND RIVER REINSURANCE COMPANY, LTD. By:   /s/ Steve Green  

Name: Steve Green

 

Title: President

Signature Page to Reaffimiation Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Management Agreement



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT

October 31, 2013

Reference is made to that certain Indemnification Letter (the “Indemnification
Letter”), dated September 5, 2003, with Fox Paine & Company, LLC, a Delaware
limited liability company (“Company”), United America Indemnity, Ltd., formerly
Vigilant International, Ltd., an exempted company formed with limited liability
under the laws of the Cayman Island (“UAIL”) and Wind River Holdings, L.P.,
formerly The AMC Group, L.P., a Pennsylvania limited partnership (“Wind River”),
that was assigned to Global Indemnity (Cayman) Limited, an exempted company
formed with limited liability under the laws of the Cayman Islands (“Obligor”).

Reference is made to that certain Management Agreement, dated September 5, 2003,
by and among UAIL, the Company and Wind River, whereby the UAIL contracted for
certain services from each of the Company and Wind River (the “Original
Agreement”), (ii) Amendment No. 1 to the Management Agreement, dated May 25,
2006, whereby UAIL and Wind River terminated Wind River’s services as of May 25,
2006, WindRiver ceased being a party to the Management Agreement and UAIL and
the Company modified the terms of the Annual Service Fee (as defmeid therein)
payable to the Company for certain services provided by the Company to UAIL (the
“First Amendment”), (iii) Assignment and Assumption and amendment of the
Management Agreement, dated March 16, 2011, whereby UAIL transferred and
assigned the Management Agreement, as amended by the First Amendment, and the
Indemnification Letter and all of its rights and obligations thereunder to
Obligor, and Obligor accepted and consented to such assignment and agreed to
perform the obligations of Obligor under the Management Agreement, as amended by
the First Amendment, and the Indemnification Letter, the Company consented to
such assignment and transfer and Obligor and the Company modified the terms of
certain services provided by the Company to Obligor and its affiliates and the
fees payable therefor and the basis upon which advisory services would provided
be provided by the Company in the event of a change of control of Global
Indemnity plc (“Global Indemnity”) and the fees payable therefor (the “Second
Amendment”), (iv) Amendment No. 3 to Management Agreement, dated April 10, 2011,
whereby Obligor and the Company changed “the Company” (as defined therein) to
“Global Indemnity plc” in a specified sentence (the “Third Amendment”, and
together with the Original Agreement, the First Amendment and the Second
Amendment, the “Management Agreement”).

Reference is made to that certain Guaranty (the “Guaranty”), executed by the
undersigned (“Guarantor”) in favor of the Company to guaranty Obligor’s
obligations under the Indemnification Letter and the Management Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

Although not required by the Guaranty, this reaffirmation agreement (this
“Agreement”) is delivered in connection with the amended and restatement of the
Management Agreement (the “Amended and Restated Management Agreement”) attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

The Amended and Restated Management Agreementfurther amends and restates the
Management Agreement in its entirety. The undersigned Guarantor hereby consents
to the terms of the Management Agreement as amended and restated by the First
Amendment, Second Amendment, Third Amendment and the Amended and Restated
Management Agreement and agrees that the terms of the Guaranty continue to apply
to the Amended and Restated Management Agreement, all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed and remain in full force and effect.

The undersigned Guarantor hereby confirms that no amendments to the Guaranty are
intended hereby.

(The remainder of the page has been intentionally left blank)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

GLOBAL INDEMNITY GROUP, INC. By:   /s/ Thomas M. McGeehan   Name: Thomas M.
McGeehan  

Title: Chief Financial Officer

Signature Page to Reaffimiation Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Management Agreement